Citation Nr: 1224662	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-37 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for depression with anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1973 to October 1977.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In a subsequent September 2008 rating decision, the RO confirmed and continued the denial for the claim of entitlement to service connection for depression with anxiety.

The Veteran submitted new and material evidence in January 2008 as per 38 C.F.R. § 3.156(a).  Under 38 C.F.R. § 3.156(b), the Veteran's submission of new and material evidence within one year of the May 2007 rating decision renders that decision non-final (pending) for VA adjudication purposes.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242 (2011).  As such, the Board will adjudicate the case on the merits.     

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from a mental condition, namely, depression and anxiety which he sustained and was treated for during active service.  He also contends that a private psychiatrist recommended discharge from service due to his mental conditions, and in fact, he was discharged early from service.  He further stated that he has taken medication for such conditions as needed since his discharge from service.  He indicated that he was currently seeking treatment at the Twin Ports VA Medical Center (VAMC), and had previously been prescribed medication by a private physician, Dr. T., at Gateway Clinic.  Furthermore, the Veteran reported that his depression and anxiety symptomatology has continued since service, as evidenced by his three failed marriages and the loss of many jobs.  See January 2008 and September 2009 statements from the Veteran and December 2008 VA Form 9 substantive appeal.     

The Veteran's February 1973 induction physical examination report was negative for complaints, treatment, or diagnosis of a mental condition, to include depression or anxiety.  The Veteran's service treatment records reveal that in late February 1977, he was temporarily disqualified for world-wide duty due to anxiety neurosis for a period of one month.  An April 1977 record shows that the Veteran was temporarily disqualified for world-wide duty due to anxiety neurosis and uncorrectable astheopia for a period of one year.  

In a July 1977 medical statement, the Veteran was noted to have undergone an extensive medical and psychological evaluation since February 1977, to include referral to a civilian psychiatrist.  The Veteran's vision problem was noted to be an obstacle in nearly every aspect of his service, which resulted in a severe loss of self-esteem and nonproductiveness.  A perpetual state of anxiety was noted to be the result from such events which had recently risen to proportions that were intolerable.  Medication was noted to be minimally effective since the cause of the Veteran's anxiety remained.  The Veteran's anxiety was noted as beginning to exact cost in terms of his marriage.  It was noted that in June 1977, the Veteran's private psychiatrist suggested that: 
 
[T]he Air Force should consider some separation for [the Veteran] as it would appear that his retention is not going to be profitable to either the Air Force or the sergeant.  The longer this matter is delayed, I feel more likely is some increased emotional turbulence to develop here.  

The report noted that the Veteran did not have a psychiatric disorder warranting medical action and his physical profile was S2-2; the diagnoses were anxiety neurosis and adult situational reaction.  His circumstances "suggest" a condition which was interfering with his performance of duties, and it was strongly recommended that he be considered for administrative separation, as his emotional situation continued to worsen.   

The August 1977 Report of Medical History includes the Veteran's complaints of depression or excessive worry and nervous trouble.  On examination, the examiner noted that the Veteran's depression and nervous trouble that referred to anxiety, were due to personal problems, which were treated with medication with good results.  There was not a specific notation of a diagnosis of a mental condition on the separation physical examination report.   

Following separation from active service, the Veteran's VA outpatient treatment records show several diagnoses of severe major depressive disorder.  See VA outpatient treatment records dated from July 2008 through November 2008.  

In April 2007, the Veteran underwent a VA examination during which the examiner diagnosed depression and an anxiety disorder related to torticollis.  The examiner noted that the Veteran reported that he did not believe that his current problems were related to any problems he had in service.  Upon review of the Veteran's claims file, the examiner opined that the Veteran's current depression and anxiety appear to be caused by his torticollis and loss of his girlfriend, and were not related to his stress reaction and anxiety during service.  

Despite the above opinion, the Board finds that clarification is needed before the appeal may be adjudicated.  The examiner in April 2007 was not sufficiently clear as to whether the in-service diagnosis represented an acute and transitory condition or rather was representative of chronic disability with symptoms that became dormant for some time.  It is further unclear whether the differing diagnoses of record indicate that the current depression disorder is distinguishable from the anxiety disorder noted in service.  Moreover, the opinion is inadequate because the examiner failed to consider the Veteran's lay statements of record detailed above, that his depression and anxiety symptomatology continued since service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Thus, another medical examination and opinion are necessary to make a determination in this case.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the most recent outpatient treatment record is dated in November 2008; notably, in a January 2008 statement, the Veteran indicated that he was currently being treated for his anxiety and depression conditions at VAMC in Twin Ports.  While VA subsequently obtained such records through November 2008, on remand, VA must obtain any VAMC records from November 2008 to the present.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, VA has a duty to seek these records.  38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all treatment records from the VAMC at Twin Ports, Minnesota from November 2008 to the present.  If the search for such records proves unsuccessful, this must be documented in the claims file and the Veteran must be informed of this fact.

2.  Thereafter, schedule the Veteran for an appropriate VA examination in order to determine the current nature and likely etiology of any psychiatric condition which may be present, to include depression and anxiety.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

Based on the examination and review of the record, the examiner should answer the following question:

Does the Veteran have a current psychiatric condition, to include depression and/or anxiety?  If so, is it at least as likely as not (i.e., probability of 50 percent) that such condition(s) had its onset during active service or is related to any in-service disease or injury?  

The examiner must consider the Veteran's history of depression and anxiety symptomatology since his in-service diagnosis of anxiety neurosis.  

The examiner must discuss the significance of the in-service diagnosis of anxiety neurosis and whether that diagnosis represented a chronic disability that would have had residuals following separation from service, or whether it was instead an acute and transitory condition that would not have involved later post-service manifestations.  

3.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


